 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 12 
In the House of Representatives, U. S.,

January 6, 2009
 
RESOLUTION 
Electing certain Minority Members to certain standing committees of the House of Representatives. 
 
 
That the following Members are, and are hereby, elected to the following standing committees of the House of Representatives: 

 Committee on Agriculture—Mr. Lucas.

 Committee on Appropriations—Mr. Lewis of California.

 Committee on Armed Services—Mr. McHugh.

 Committee on the Budget—Mr. Ryan of Wisconsin.

 Committee on Education and Labor— Mr. McKeon. 

 Committee on Energy and Commerce— Mr. Barton of Texas.

 Committee on Financial Services— Mr. Bachus.

 Committee on Foreign Affairs—Ms. Ros-Lehtinen.

 Committee on Homeland Security— Mr. King of New York.

 Committee on the Judiciary— Mr. Smith of Texas.

 Committee on Natural Resources— Mr. Hastings of Washington.

 Committee on Oversight and Government Reform— Mr. Issa.

 Committee on Rules— Mr. Dreier.

 Committee on Science and Technology— Mr. Hall of Texas.

 Committee on Small Business— Mr. Graves.

 Committee on Transportation and Infrastructure— Mr. Mica.

 Committee on Veterans' Affairs— Mr. Buyer.

Committee on Ways and Means— Mr. Camp of Michigan.

 
 
Lorraine C. Miller,Clerk.
